Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Dec. 22, 2021 are acknowledged and have been fully considered.  Claims 1, 3-6, 8, 9, 11, 15, and 17-23 are now pending and are now under consideration.  Claims 2, 7, 10, 12-14, and 16 are cancelled; claims 1, 15, 17, and 18 are amended.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 1, 3-6, 8, 9, 11, 15, and 17-23 under 35 U.S.C. 112(a)/112 1st paragraph, lack of written description, is withdrawn in light of the claim amendments.

OBJECTIONS/REJECTIONS MAINTAINED

The rejections of claims 1, 3-6, 8, 9, 11, 15, and 17-23 under 35 U.S.C. 103(a) are maintained as discussed below.

Claim Rejections - 35 USC § 112(a) (or pre-AIA , 1st Paragraph)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 9, 11, 15, and 17-23 are rejected under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The response filed 12/22/21 has introduced NEW MATTER into the claims.  Amended claims 1 and 18 recite "…wherein the nanoliposome sustains daily release of the at least one corticosteroid for 30 days or more".  Support in the instant application is found for sustained release for up to 40 days (e.g., see pars. [0006] and [0027]), but not for 30 days or more, with no upper limit, as is instantly claimed.  In the absence of support for this limitation, the recitations, "wherein the nanoliposome sustains daily release of the at least one corticosteroid for 30 days or more" in claims 1 and 18 is new matter and must be removed from the claims.  
Instant claims 1 and 18 now recite limitations that were not clearly disclosed in the specification as filed and that change the scope of the instant disclosure as filed.  Such limitations recited in amended claim 1 and 18, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for 

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-6, 8, 9, 11, 15, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3-6, 8, 9, 11, 15, and 17-23 are indefinite because the boundaries imposed by the newly added functional language are insufficiently defined.  A patent must be precise enough to afford clear notice of what is claimed, thereby “‘appris[ing] the public of what is still open to them.’” Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)).  Otherwise there would be “[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942).  A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).  The vice of a functional claim exists not only when a claim is “wholly” functional, but also when the claim recites what has already been seen, and then uses functional language at the exact point of novelty.  See General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).  

Claim language that merely states a result to be obtained without providing clear boundaries on the claim scope (e.g., by not specifying a well-defined way to achieve those results) is unclear.  Specifically, claims 1, 3-6, 8, 9, 11, 15, and 17-23 fail to clearly define the structure(s) that achieve the functional limitation claimed.  Although it is known in the art that there are multiple ways to provide the claimed functional result/limitation (e.g., modulation of the amount of drug, use of sustained release micro/nanoparticles within the liposome, use of multiple layer nanoparticles, labile linkage of the drug to the liposome interior), it is unclear which of those ways are encompassed.  The claim merely states a functional characteristic without providing sufficient indication of how the function is achieved.  That is, the claim recites an undefined genus of "nanoliposomes" having a certain corticosteroid release profile, without explaining what structures achieve said release profile, leaving it to others to explore the unknown contours of the claimed genus.  See also MPEP § 2173.05(g).  This rejection is in accordance with recent guidance provided by the USPTO (Functional language training 2016) as well as recent case law.  See, e.g., Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015), The Dow Chem. Co. v. NOVA Chems. Corp., 803 F.3d 620 (Fed. Cir. 2015), Akzo Nobel Coatings Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016).  
In this case, it is not clear what structure(s) is/are required to meet the functional limitations.  The language of the claim is directed to a result that can be obtained, but does not set forth well-defined boundaries, and there is no evidence that the skilled artisan would know what structure or steps are necessarily encompassed by the claims.  Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  The specification does not resolve the ambiguity because there is no description of specific structural features required to achieve the recited release profile.  Consequently, the claim language creates "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co., 317 U.S. at 236 (1942).  
Applicant may resolve the ambiguities of the functional limitation by demonstrating that the specification provides examples of formulations that meet the claim limitations and examples that do not; showing that the skilled artisan would know from the specification what formulations are still open to the public (see Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341 (Fed. Cir. 2003)), or Applicant could amend the claims to recite the particular structure that accomplishes the function.  
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 3-6, 8, 9, 11, 18, 19, 22, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over PRESWETOFF-MORATH (US 2009/0324699; Pub. Dec. 31, 2009), YAN (Yan, Z. et al. J. Control. Release. (2012), 157; pp. 118-125), and LOW (US 2013/0071321; Pub. Mar. 21, 2013).  
Claim Interpretation: The claims as currently amended recite "wherein the lipids forming the at least one lipid bilayer are modified by polyethylene glycol (PEG)".  Common sense dictates that not ALL lipids forming the bilayer can be modified by PEG, as would be recognized by anyone of skill in this art.  As evidence of this fact, see Marqués-Gallego (previously cited and provided) at p. 2, 1st col., middle (PEGylated lipids are generally incorporated at a low percentage (5-10%) of the total lipids in the liposomes).  In other words, even in highly PEGylated liposomes, only a small fraction of the total number of lipids forming the lipid bilayer are actually modified by PEG.  The claim cannot logically mean that EVERY lipid molecule forming the lipid bilayer is modified by PEG, nor are applicants enabled (or have written description support) for the same.  Thus, the claim is interpreted to require that at least SOME of the lipids forming the lipid bilayer are modified by PEG.  Likewise, consistent with this interpretation, the claim is interpreted to mean that at least SOME of the PEG on the PEG-modified lipids comprises a terminal hydroxyl group.  If applicants intend another meaning for either of these features, the claim should be amended to clarify accordingly.  
Preswetoff-Morath discloses corticosteroid-containing liposome compositions for the treatment of inflammatory disorders (i.e., configured to treat atherosclerosis) (title; abstract; [0001]).  Preswetoff-Morath teaches that liposomes are composed of lipid bilayers ([0013], [0042]).  Preswetoff-Morath teaches the total amount of lipids in the composition is from about 10 mg/mL to about 120 mg/mL, or from about 10-80 mg ([0066]); the total amount of active ingredients (e.g., corticosteroids) is from about 50 µg/mL to about 1,500 µg/mL, or about 20-1,600 µg ([0038]).  Thus, the ranges disclosed by Preswetoff-Morath overlap with the instantly claimed ratio.  For example, 1400 µg (1.4 
Preswetoff-Morath does not teach targeting moieties such as folate or the Lyp-1 peptide.  However, the use of folate and the Lyp-1 peptide as targeting moieties is well-known in the art.  
Yan reports on Lyp-1 conjugated liposomes as a targeting system for therapy of lymphatic metastatic tumors (title; abstract).  Yan teaches the application of liposomes in the targeted therapy of lymphatic metastatic tumors has been hampered by the low rate of liposome uptake by metastatic lymph nodes.  To address this problem, Yan teaches that Lyp-1 (which has the same sequence as instant SEQ ID NO:1), a peptide that specifically binds tumor cells, tumor lymphatics, and tumor-associated macrophages, was conjugated to liposomes (abstract; Introduction; Fig. 1).  Lyp-1 conjugated to PEG-DSPE, increased liposome uptake by tumor cells and metastatic lymph nodes (abstract; sections 2.2-2.3; Fig. 2).  Compared to unmodified liposomes, Lyp-1 conjugated liposomes exhibited enhanced inhibition of tumor cells in vitro and in vivo (abstract; sections 3.3-3.4; Fig. 7).  Yan teaches that Lyp-1 conjugated liposomes are a safe and effective drug delivery system for targeted therapy of lymphatic metastatic tumors (abstract; Discussion and Conclusion).  
Similarly, Low discloses folate-targeted liposomes for treating inflammatory diseases such as cancer and/or atherosclerosis (title; abstract; [0006], [0062], [0110]; 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Lyp-1 peptide (per Yan) and folic acid (per Low) as targeting moieties in the liposomes of Preswetoff-Morath, to provide a liposome formulation with the ability to target tumors (per both Yan and Low).  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results.  
Regarding the newly claimed release profile, this appears to be a recitation of certain properties of the claimed nanoliposome composition.  MPEP § 2112.01 states that if a composition is physically the same, it must have the same properties.  Thus, the properties recited in claims 1 and 18 are presumed to be present in any composition that meets the structural requirements of the claims, absent evidence to the contrary.  If this is not the case, then applicant is either missing essential subject matter from the claims, not enabled for the full scope of the claims, or both.  The cited combination of prior art renders the nanoliposome of claim 1 obvious.  Thus, an artisan combining these references would arrive at a nanoliposome from which the properties recited in claim 1 and 18 would naturally flow.  As long as the prior art renders obvious the claimed product structure, it meets the claim unless applicant provides objective evidence to show the prior art incapable of achieving the claimed properties.  In this case the instant specification does not describe the precise structural features that result in the claimed properties.  Thus, the claimed properties are presumed to be a direct result of the form of 
For example, regarding functional language, the MPEP states, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  See MPEP § 2114.  
Moreover, the properties of the nanoliposome recited in claims 1 and 18 are present in wherein clauses, which do not add any structural features to the claims.  Regarding wherein clauses, the MPEP states, "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  The following are examples of language that may raise a question as to the limiting effect of the language in a claim: 

(B)     “adapted to” or “adapted for” clauses,
(C)     “wherein” clauses…"  
(D)     “whereby” clauses.  
This list of examples is not intended to be exhaustive.  See also MPEP § 2111.04."  See MPEP § 2103(I)(C).  Thus, the limitations regarding the corticosteroid release profile in claims 1 and 18 are not necessarily afforded patentable weight.  
Regarding claim 5, Preswetoff-Morath teaches the diameter of the liposomes is less than 200 nm (e.g., between 40-100 nm) ([0089]).  
Regarding claim 6, Preswetoff-Morath teaches the liposomes comprise at least two different lipids ([0045]-[0046], [0055]; Examples).  
Regarding claims 8-9, Yan teaches DSPE (section 2.2; Fig. 1).  Additionally, Preswetoff-Morath teaches the use of DPPC, DOPC, DMPC, DMPG, phosphatidylcholine (PC), phosphatidylinositol (PI), and phophatidylserine (PS), all lipids taught as suitable in the instant application (e.g., see instant par. [0037]) ([0056]).  
Regarding claim 11, Preswetoff-Morath teaches a variety of corticosteroids are useful, including budesonide ([0029]; Examples).  
Regarding the method of making the liposomes recited in claims 18, 19, 22, and 23, these claims recite nothing more than a typical process used in this art to form liposomes.  For instance, Preswetoff-Morath teaches it may be appropriate or necessary to treat lipids and/or corticosteroids with organic solvent prior to the addition of aqueous solvent ([0090]).  Specifically, Preswetoff-Morath teaches the lipids and/or corticosteroids may be dissolved in an organic solvent or solvent mixture.  The solution may then be .  

Claims 1, 3-6, 8, 9, 11, 15, and 17-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over PRESWETOFF-MORATH (US 2009/0324699; Pub. Dec. 31, 2009), YAN (Yan, Z. et al. J. Control. Release. (2012), 157; pp. 118-125), LOW (US 2013/0071321; Pub. Mar. 21, 2013), and HAMZAH (Hamzah, J. et al. PNAS (2011), 108(17); pp. 7154-7159).  
The teachings of Preswetoff-Morath, Yan, and Low, are presented supra, and are incorporated herein.  
Hamzah reports on Lyp-1 as a homing (targeting) peptide for atherosclerotic plaques (title; abstract).  Hamzah teaches the ability to selectively deliver compounds into atherosclerotic plaques would greatly benefit detection and treatment of atherosclerotic disease (abstract).  Hamzah teaches that Lyp-1 (which has the same sequence as instant SEQ ID NO:1), was originally identified as a tumor-homing peptide, but that the receptor for Lyp-1 is expressed in atherosclerotic plaques (abstract).  Hamzah teaches that Lyp-1 penetrates into and accumulates deep within plaque tissue, taking with it payloads ranging in size from small molecules to nanoparticles, and that Lyp-1 was capable of delivering nanoparticles to atherosclerotic plaques (abstract; Results & Discussion sections; Figs. 1-5).  
Similarly, Low discloses folate-targeted liposomes for treating inflammatory diseases such as atherosclerosis (title; abstract; [0062], [0110]; Therapeutic Examples).  Low teaches folic acid as a folate-targeting moiety for activated macrophages, which are a key effector in atherosclerosis, and which express the folate receptor only when activated ([0037], [0041]-[0043], [0107]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Lyp-1 peptide (per Hamzah) and folic acid (per Low) as targeting moieties in the liposomes of Preswetoff-Morath, to provide a liposome formulation with the ability to target atherosclerotic plaques (per both Hamzah and Low).  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results.  Treatment of any stage of atherosclerotic plaques is obvious based on the known use of Lyp-1 to target atherosclerotic plaques.  
Regarding the method of making the liposomes recited in claims 15 and 18-23, these claims recite nothing more than a typical process used in this art to form liposomes.  For instance, Preswetoff-Morath teaches it may be appropriate or necessary to treat lipids and/or corticosteroids with organic solvent prior to the addition of aqueous solvent ([0090]).  Specifically, Preswetoff-Morath teaches the lipids and/or corticosteroids may be dissolved in an organic solvent or solvent mixture.  The solution may then be deposited on the surfaces of a round-bottomed flask as the solvent is removed by rotary evaporation.  An excess volume of aqueous buffer is then added to the dry film of lipids/corticosteroids.  See par. [0090].  Further, Preswetoff-Morath teaches that a .  

Claims 1, 3-6, 8, 9, 11, 15, and 17-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over PRESWETOFF-MORATH (US 2009/0324699; Pub. Dec. 31, 2009), YAN (Yan, Z. et al. J. Control. Release. (2012), 157; pp. 118-125), LOW (US 2013/0071321; Pub. Mar. 21, 2013), KONDURI (US 2006/0115523; Pub. Jun. 1, 2006), and HAMZAH (Hamzah, J. et al. PNAS (2011), 108(17); pp. 7154-7159).  
The teachings of Preswetoff-Morath, Yan, Low, and Hamzah are presented supra, and are incorporated herein.  
Although the cited references render obvious the method of making for claims 15 and 18-23, Konduri is further cited in the interest of compact prosecution to further show the state of the art with respect to the preparation of liposomes.  
Konduri discloses liposomes containing corticosteroids (e.g., triamcinolone) (title; abstract; [0006], [0009], [0013]).  The liposomes disclosed by Konduri comprise many of the same features lipids, size, etc. as those of Preswetoff-Morath ([0031]-[0039].  Like Preswetoff-Morath, Konduri teaches that to prepare the liposomes, the lipids were mixed into chloroform, and triamcinolone was added.  The mixture of lipids and the drug was dried onto the sides of a round-bottom flask by rotary evaporation.  The dried film was then hydrated by adding sterile buffered saline and vortexing.  The resulting liposome preparation was extruded through polycarbonate membranes.  See par. [0048].  Thus, the method taught by Preswetoff-Morath is a common method used to form liposomes known in the art (as established by both the teachings of Preswetoff-Morath and Konduri.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the claims have been amended to recite a certain corticosteroid release profile (response, pgs. 7-10).  
Not only does the instant release profile fail to distinguish over the cited combination of prior art, but the new limitation has introduced both New Matter and indefiniteness issues.  See the discussions of each of these issues in the Office Action above, which are incorporated herein.  

Summary/Conclusion
Claims 1, 3-6, 8, 9, 11, 15, and 17-23 are rejected; claims 2, 7, 10, 12-14, and 16 are cancelled.  
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658